Citation Nr: 0019119	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  94-04 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
fracture of the left distal fibula.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from June 1969 to June 1973 
and from August 1973 to December 1992.  This matter came 
before the Board of Veterans' Appeals (hereinafter "the 
Board") on appeal from a May 1993 rating decision of the St. 
Petersburg, Florida Regional Office which granted service 
connection for residuals of a fracture of the left distal 
fibula and for non-obstructive hypertrophic cardiomyopathy 
with a history of anterior and anteroseptal wall ischemia and 
assigned noncompensable disability evaluations for both 
disorders.  Service connection was also denied for a thoracic 
spine disorder, rhinitis, sinusitis, residuals of a left 
cheek furuncle and for residuals of a right neck cyst.  A 
December 1993 rating decision, in pertinent part, 
recharacterized the veteran's service-connected 
cardiovascular disorder as hypertrophic cardiomyopathy with 
ischemia and increased the assigned disability evaluation to 
30 percent effective January 1, 1993.  In November 1995, the 
veteran's claims file was transferred to the Jackson, 
Mississippi Regional Office (hereinafter "the RO").  

In March 1997, the Board remanded this appeal to the RO to 
contact the veteran and inquire whether he still desired a 
travel board hearing before a member of the Board.  In 
February 2000, the Board granted service connection for 
residuals of a left cheek furuncle and for a right neck cyst.  
Service connection was denied for a thoracic spine disorder, 
rhinitis and for sinusitis.  The veteran's claim for an 
increased evaluation for his service-connected hypertrophic 
cardiomyopathy with ischemia was also denied.  The Board 
remanded the remaining issue on appeal to the RO to obtain 
private and/or Department of Veterans Affairs (hereinafter 
"VA") treatment records and to afford the veteran a VA 
orthopedic examination.  The veteran has been represented 
throughout this appeal by AMVETS.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's left ankle disorder has not been shown to 
be productive of moderate limitation of motion of the ankle 
or malunion of the fibula with slight knee or ankle 
disability.  


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
residuals of a fracture of the left distal fibula have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. Part 4, including §§ 4.3, 4.7, 4.31, 4.40, 
4.45, 4.59 and Diagnostic Codes 5262, 5270, 5271 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  A "well-grounded" claim is one which is not 
implausible.  A review of the record indicates that the 
veteran's claim is plausible and that all relevant facts have 
been developed.  The Board notes that pursuant to the 
February 2000 remand instructions, the veteran was scheduled 
for a VA orthopedic examination in March 2000.  There is a 
notation in the record that the veteran called and inquired 
why he had been scheduled for the examination.  It was noted 
that he was told that such examination was scheduled pursuant 
to the Board's remand concerning his left ankle.  It was 
reported that the veteran stated that he would not go to the 
appointment.  The notation in the record indicated that it 
was explained to the veteran that if he did not go to the 
appointment, the examination would be canceled and his claim 
would be returned to the regional office.  That veteran 
stated that such would be agreeable to him.  The Board notes 
that the United States Court of Veterans Appeals (hereinafter 
"the Court") has held that the VA's duty to assist the 
veteran in the proper development of his claim is "not 
always a one-way street" and that the veteran must be 
prepared to cooperate with the VA's efforts to obtain all 
relevant evidence.  See Wood v. Derwinski, 1 Vet.App. 190, 
193 (1991) and Olson v. Principi, 3 Vet.App. 480, 483 (1993).  
The Board observes that the veteran has declined the 
opportunity to appear for a scheduled VA orthopedic 
examination.  The Board is of the view that an additional 
remand in order to schedule a further orthopedic examination 
would be futile.  Accordingly, an additional remand, in order 
to allow for further development of the record will not be 
undertaken.

The Board notes that according to a recent decision of the 
Court, because this appeal ensues from the veteran's 
disagreement with the rating assigned in connection with his 
original claim, the potential for the assignment of separate, 
or "staged," ratings for separate periods of time, based on 
the facts found, must be considered.  Fenderson v. West, 12 
Vet.App. 119 (1999).  In this case, the RO has not assigned 
separate staged ratings for the disability at issue.  

The Board observes that the veteran has not been prejudiced 
by the RO's referring to his claim, as to this matter, as an 
"increased [evaluation]" although the appeal has been 
developed from his original claim.  In reaching the 
determination below, the Board has considered whether staged 
ratings should be assigned.  The Board concludes that the 
disability has not significantly changed and that a uniform 
evaluation is appropriate in this case.  

I.  Historical Review

The veteran's service medical records indicate that he was 
seen in September 1991 after he hurt his left ankle playing 
football.  A September 1991 radiological report, as to the 
left ankle, showed an oblique lucency through the distal 
fibular shaft which was non-displaced.  It was noted that 
there was overlying soft tissue swelling and the ankle 
mortise was preserved.  There was no other fracture, 
dislocation or destructive osseous changes.  The conclusion 
was a distal fibular fracture.  An additional September 1991 
treatment entry indicated an assessment of a fibula fracture.  
An October 1991 entry noted that the veteran was status post 
a fracture of the left distal fibula and that he complained 
of continued swelling.  The assessment was status post a 
fracture of the fibula.  Another October entry noted that the 
veteran reported pain and edema of the ankle.  The examiner 
indicated that dorsiflexion was 10 degrees and plantar 
flexion was 55 degrees.  The assessment, at that time, was 
status post fibula fracture.  A November 1991 entry noted 
that there was no swelling or tenderness and that the veteran 
had good range of motion.  The impression was status post 
fracture of the fibula.  

The veteran underwent a VA general medical examination in 
March 1993.  It was noted that he had a left distal fibular 
fracture in 1991 and that there were no residual symptoms.  
The examiner reported that the veteran's left ankle did not 
reveal any deformity, swelling, or joint laxity.  The 
examiner noted that plantar flexion was 40 degrees and 
extension was 10 degrees.  The diagnoses did not refer to a 
left ankle disorder.  

In May 1993, service connection was granted for residuals of 
a fracture of the left distal fibula.  A noncompensable 
disability evaluation was assigned effective January 1, 1993.  
The noncompensable disability evaluation has remained in 
effect.  

II.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  Malunion 
of the tibia and fibula of either lower extremity warrants a 
10 percent evaluation when the disability results in slight 
knee or ankle disability.  38 C.F.R. Part 4, Diagnostic Code 
5262 (1999).  Moderate limitation of motion of either ankle 
warrants a 10 percent evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 5271 (1997).  Ankylosis of either ankle 
warrants a 20 percent evaluation if the ankle is fixed in 
plantar flexion at an angle of less than 30 degrees.  38 
C.F.R. Part 4, Diagnostic Code 5270 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  

In his August 1993 substantive appeal, the veteran reported 
that his status post fracture of the left distal fibula had 
caused him considerable discomfort and pain since his 
separation from service.  

A September 1993 VA orthopedic addendum noted that no joint 
problems were noted and that no X-ray of the ankle was taken 
on the prior examination.  Private treatment records dated in 
October 1993 referred to other disorders.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the clinical and other probative 
evidence of record fails to indicate that the veteran suffers 
from malunion of the fibula of the left lower extremity 
resulting in slight knee or ankle disability as required for 
a compensable disability evaluation pursuant to the 
provisions of 38 C.F.R. Part 4, Diagnostic Code 5262 (1999).  
The September 1993 VA orthopedic addendum noted that no joint 
problems were noted.  Additionally, the March 1993 VA general 
medical examination report indicated that the veteran had a 
left distal fibular fracture in 1991 and that there were no 
residual symptoms.  The examiner reported that the veteran's 
ankle did not reveal any deformity, swelling, or joint 
laxity.  Additionally, the Board notes that during the 
veteran's period of service, a September 1991 radiological 
report, as to the veteran's left ankle, noted that there was 
an oblique lucency through the distal fibular shaft which was 
non-displaced.  The Board observes that the medical evidence 
does not indicate that the veteran has any malunion of the 
fibula as required for a compensable evaluation pursuant to 
the appropriate schedular criteria noted above.  

Additionally, the Board observes that clinical and other 
probative evidence of record fails to indicate that the 
veteran suffers from symptomatology productive of moderate 
limitation of motion of the left ankle.  38 C.F.R. Part 4, 
Diagnostic Code 5271 (1999).  The most recent VA general 
medical examination report noted that plantar flexion of the 
veteran's left ankle was 40 degrees and extension was 10 
degrees.  The Board observes that pursuant to the Board's 
February 2000 remand instructions, the veteran was scheduled 
for a VA orthopedic examination in March 2000 to determine 
the extent to which there was any limitation of motion of the 
left ankle to include active and passive ranges of motion and 
any limitation of function of the parts affected by 
limitation of motion.  See Deluca v. Brown, 8 Vet.App. 202 
(1995).  However, the veteran did not report for the 
examination and the Board must, therefore, evaluate the 
veteran's disability based solely on the record as currently 
developed.  Such evidence does not include information 
reflective of impairment of function clinically attributable 
as a residual of the fracture in question.  38 C.F.R. 
§ 3.655, (1999).  The medical evidence of record simply fails 
to indicate that the veteran suffers from what could 
reasonably be characterized as moderate limitation of motion 
of the left ankle.  Therefore, the Board concludes that the 
noncompensable disability evaluation sufficiently provides 
for the veteran's present level of disability.  38 C.F.R. 
§ 4.31 (1999).  The Board also finds that the veteran's 
present disability evaluation encompasses any objectively 
ascertainable functional impairment due to pain which might 
be present.  Efforts to develop information pertinent to such 
considerations were thwarted by the veteran's failure to 
report for an examination having the purpose of eliciting 
findings in that regard.  38 C.F.R. §§ 4.40, 4.45, 4.59 
(1999).  Moreover, there is no clinically identifiable 
pathology warranting extended discussion as to whether a 
separately assignable compensable rating is appropriate.  
Accordingly, a compensable evaluation for residuals of a 
fracture of the left distal tibia is denied.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1997).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).  







ORDER

A compensable evaluation for residuals of a fracture of the 
left ankle is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

